ORDER

PER CURIAM.
Appellants appeal the judgment dismissing their petition in mandamus seeking to compel the License Collector of the City of St. Louis for recover and impound taxes paid under protest pursuant to section 139.031 RSMo Cum.Supp.1999. The facts and the arguments advanced on appeal in this case are essentially identical to those discussed in our opinion in Pac-One, Inc. v. Gregory F.X. Daly, 37 S.W.3d 278, decided contemporaneously with this case. We affirm the judgment for the reasons set forth in that opinion.